DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IL261474, filed on 08/29/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 contain the trademark/trade name “Lenzing FR,” “Nomex,” and “Kevlar.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a flame-resistant fiber, a flame-resistant meta-aramid fiber, a heat-resistant fiber, a polyamide and a anti-static fiber and, accordingly, the identification/description is indefinite. For purposes of examination, “Lenzing” will be interpreted as meaning: a flame-resistant fiber,  “Nomex” will be interpreted as meaning: a flame resistant meta aramid fiber, and “Kevlar” will be interpreted as meaning: a heat resistant fiber, as is consistent with Applicant’s specification.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/14251 A2 to Jackson (hereinafter “Jackson”). 
	For claim 1, Jackson discloses  a protective combat clothing (PCC) (figs. 1 and 2) comprising a shirt and (10) trousers (40), wherein the shirt and the trousers are at least partially made of woven fabric made of a composition of the materials comprising flame-resistant fiber, flame-resistant meta-aramid fiber, heat-resistant fiber, polyamide and anti-static fiber (page 7, lines 17-27; page 8, lines 5-18; page 9, line 1; page 10, lines 18-25; and page 15, lines 1-3). 

	For claim 2, Jackson discloses the PCC of claim 1, wherein the composition of the materials comprises Lenzing FR ®, Nomex ®, Kevlar ®, polyamide and anti-static fiber (see claim 1 and discussions above regarding interpretation). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of RU 2402648 C1 (hereinafter “the 648 Patent). 
For claim 3, Jackson does not specifically disclose the PCC of claim 2, wherein the composition of the materials comprises 30-60% Lenzing FR ®, 20-50% flame-resistant meta-aramid fiber, e.g., Nomex ®, 10-25% Kevlar ®, 5-20% polyamide and 1-5% anti-static fiber.  
However, attention is directed the 648 Patent teaching yarns for woven and jersey articles is characterized by the following composition of components, wt %: - heat resistant polyamide imide or polyetherimide fibre 45-55; - heat resistant poly para aramid fibre 2-4; - antistatic fibre 1-2; - fire resistant viscose fibre - balance. Polyamide imide fibre is represented by Kermel fibre, poly metha aramid fibre - by Nomex, Conex or Newstar, poly para aramid fibre - by Kevlar or Tvaron, antistatic fibre - by Bekinox, fire resistant viscose fibre - by Lenzing or Avylon (abstract of the 648 Patent). Specifically, the 648 Patent teaches the general percentage compositions of the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Jackson would be modified by the 648 Patent to comprise the claimed described percentage compositions, since the 648 Patent teaches the claimed values are merely an an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of US 2009/0178174 A1 to Cash (hereinafter “Cash”) and in further view of US 2008/0196140 A1 to Mayerson (hereinafter “Mayerson”). 
	For claim 4, Jackson does not specifically disclose the PCC of claim 1, wherein the shirt and the trousers comprise each at least a pair of venting openings.  
	However, attention is directed to Cash teaching a garment comprising trousers and further comprising a vent opening 14 comprising a mesh beneath 16 and a zipper 20 (para 0037 fig. 1 of Cash) for enhanced breathability (paras 0022). Attention is also directed to Mayerson teach a torso worn garment 10 comprising a vent opening 28 in the arm pit area (fig. 2) comprising a mesh 36,38 and a zipper 40 for enhanced breathability (para 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Jackson would be modified wherein the shirt and the trousers comprise each at least a pair of venting openings, for enhanced breathability, as taught by Cash and Mayerson. 

	For Claims 5-10, the modified Jackson teaches the claimed embodiments (See discussion above for claim 4).  

	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of US 7,062,789 B1 to Blackwell (hereinafter “Blackwell”). 
For claim 11, Jackson does not specifically disclose the PCC of claim 1, wherein each of the sleeves of the shirt and each of the pant legs of the trousers includes a pocket for a pad.  
	However, attention is directed to Blackwell teaching pockets on the torso worn garment and the trouser with removable knee and elbow pads closed by hook and loop fasteners (col. 4, lines 26-45)(col. 5, lines19-50). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Jackson would be modified to comprise pockets for pads for providing protection to the joints of the wearer, as taught by Blackwell. 

	For claims 12-14, the modified Jackson teaches the claimed embodiments (See discussion for claim 11 above).  
	
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Blackwell, and in further view of US 2017/0049163 A1 to Koroly (hereinafter “Koroly”). 
	For claim 14, Jackson does not specifically disclose the PCC of claim 14, wherein each of the elbow pads and each of the knee pads comprises a three-layered article.  
	However, attention is directed to Koroly teaching analogous pads comprising multilayers in an overlapping fashion to protect the wearer’s joints and allows for enhanced flexibility at the joints (paras 0004-0005, 0017, 0019, and 0021, and fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Jackson would be modified wherein each of the elbow pads and each of the knee pads comprises a three-layered article, as taught by Koroly, for purposes of providing enhanced protection and enhanced flexibility at the joints, as taught by Koroly. 

	For claims 16-19, the modified Jackson teaches the claimed embodiments (see discussion for claim 14 above). 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of US 2017/0227331 A1 to Hexels (hereinafter “Hexels”). 
	For claim 20, Jackson does not specifically disclose the PCC of any of claims claim 1, further comprising underwear.
	However, attention is directed to Hexels teaching an analogous protective garment comprising underpants 100 made of UHMWPE (paras 0197-2000). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Jackson would be modified to further comprise underpants made of UHMWPE for purposes of providing protection the wearer’s groin and midsection, as taught by Hexels. 
	For claim 21, the modified Jackson teaches the PCC of claim 20, wherein the underwear is made as a complete piece of clothing from UHMWPE knit fabric (See discussion for claim 20 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732